DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/22/2020 and 7/17/2020, were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0039935, hereinafter “Yang”, cited by Applicant).	Regarding claim 1, Yang discloses. 
	Regarding claim 2, Yang discloses the display screen of claim 1, comprising at least two oscillating circuits capable of supplying the periodic signals (Yang, Figs. 4A, 5, 
	Regarding claim 3, Yang discloses the display screen of claim 2, wherein the at least two oscillating circuits are capable of supplying the non-synchronous periodic signals (Yang, Figs. 4A, 5, [0051 and 0056-0060], oscillation circuit provides signal Vref; Vref from one of the signal lines is different from another Vref indicating indicating that more than one oscillation circuit is used to provide periodic signals Vref transmitted from one of the reference signal lines VL; Fig. 4B-C, [0055-0056], start point F of the reference signal Vref can be aligned with the start time of the scan signal Scan(n+1) or not, or as shown in Fig. 4C the reference signal Vref can be irregular).
	Regarding claim 4, Yang discloses the display screen of claim 2, wherein each of said at least two oscillating circuits is coupled to at least two of said control circuits (Yang, Figs. 2 and 4A, [0043], control circuit is driving signal generation unit 26 that provides a pulse width modulated PWM signal for controlling the current source from a periodic signal Vref; Figs. 4A, 5, [0051 and 0056-0060], oscillation circuit provides signal Vref; Vref from one of the signal lines is different from another Vref indicating indicating that more than one oscillation circuit is used to provide periodic signals Vref transmitted from one of the reference signal lines VL, and that the at least two oscillating circuits are 
	Regarding claim 7, Yang discloses the display screen of claim 1, further comprising second electrodes coupled to the control circuits and a circuit for supplying data signals on the second electrodes and wherein the control circuit of each display circuit comprises a circuit for storing the data signal received by the control circuit and a circuit for comparing the data signal and the periodic signal capable of supplying the pulse-width modulated control signal (Yang, Figs. 2, 3A, and 5, data driver 54 is a circuit for supply data signals on second electrodes which are data lines DL; control circuit 26 has comparator 262 and capacitor 266 as a storage circuit for storing the data signal, and the periodic signal Vref is capable of supplying the pulse-width modulated control signal PWM).

	Regarding claim 8, Yang discloses the display screen of claim 1, wherein the frequency of each periodic signal is greater than twice the frequency of the selection signal on one of the first electrodes (Yang, Fig. 4A, [0053], frequency of the signal Vref is at least four times higher than the frequency of the selection signal).

	Regarding claim 10, Yang discloses the display screen of claim 1, wherein the frequency of each periodic signal is smaller than 1 MHz (Yang, [0052 and 0053], frequency of Vref can be four times the renewal frequency of the frame; Vref can be set as 240HZ to avoid flicker, resulting in the frequency being less than 1MHZ when the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang.	Regarding claim 5, Yang discloses the display screen of claim 2, wherein each of said at least two oscillating circuits is coupled to at least ten of said control circuits (Fig. 5, Vref is connected to each of the pixels in a row of pixels resulting in two oscillating circuits coupled to at least ten of the control circuits 26 for each pixel of the row).	To the extent that Applicant assets that pixel rows do not include ten pixels in a display panel, the Examiner takes Official Notice that it is well known to have pixel rows of at least ten pixels when forming a display panel for the purpose of generating a larger size display panel.	One skilled in the art would have been motivate to modify the display panel of Yang to have at least ten pixels in a row to generate a large size display panel for easier user viewing.

	Regarding claim 6, Yang discloses the display screen of claim 2, comprising at least one thousand display circuits and wherein each of said at least two oscillating circuits is coupled to less than one hundred of said control circuits (Fig. 5, Vref is connected to each of the pixels in a row of pixels resulting in two oscillating circuits coupled to at least one hundred of the control circuits 26 for each pixel of the row).
	To the extent that Applicant assets that pixel rows do not include one hundred pixels in a display panel, the Examiner takes Official Notice that it is well known to have pixel rows of at least one hundred pixels when forming a display panel for the purpose Regarding claim 9, Yang discloses the display screen of claim 1, but does not explicitly disclose wherein the frequency of each periodic signal is greater than ten times the frequency of the selection signal on one of the first electrodes.	However, Yang teaches that the frequency of the reference signal Vref is multiple time the renewal frequency of each frame, and that a user can increase the Vref frequency to remove the flicker phenomenon ([0052-0053]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display screen of Yang wherein the frequency of each periodic signal is greater than ten times the frequency of the selection signal on one of the first electrodes for the purpose of removing the flicker phenomenon.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chien et al. (US 2011/0037396) shows in Fig. 3 a current source 360 controlled by switches 340 for light emitting devices 351 … 35N.  Felder et al. (US 2008/0100224) shows in Fig. 5 a comparator 126 providing a PWM signal to a LED 92.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694





/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694